Citation Nr: 1631940	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  13-36 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a compensable rating for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.


FINDING OF FACT

The Veteran's hearing loss has been manifested by no worse than level II hearing in the right ear and level III hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard January 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service private treatment records have also been obtained.

The Veteran was afforded VA audiological examinations in January 2010 and November 2015.  The examination reports are sufficient evidence for deciding the claim.  The examination reports are adequate as they are based upon review of the Veteran's claims file and consideration of the Veteran's prior medical history and examinations, describe his symptoms in sufficient detail so that the Board's evaluation is fully informed, and contain reasoned explanations along with puretone measurements and Maryland CNC Test results.  Thus, VA's duty to assist has been met.

II. Hearing Loss

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

In evaluating hearing loss impairment, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests, in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b) (2015).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

In cases of exceptional hearing impairment, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined, separately for each ear, from either Table VI or Table VIa ("Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average"), whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2015).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, either Table VI or VIa will be used, whichever results in the higher numeral.  The numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).
Analysis

The Veteran was afforded VA examinations, with puretone audiometry measurements and Maryland CNC Test results in January 2010 and November 2015.

In January 2010, puretone threshold measurements, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
20
5
50
60
33.75
LEFT
25
10
65
60
40

Speech discrimination using the Maryland CNC Test revealed scores of 84 percent in the right ear and 80 percent in the left ear.  The audiometric results correspond to level II hearing in the right ear, when the average is rounded to 34, and level III hearing in the left ear.  These numeric designations result in the assignment of a noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII.

In November 2015, puretone threshold measurements, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
35
35
55
70
48.75
LEFT
35
30
70
60
48.75

Speech discrimination using the Maryland CNC Test revealed scores of 100 percent in both ears.  When the average is rounded to 49, the audiometric results correspond to level I hearing in both ears, which results in the assignment of a noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII.

The Veteran submitted a private audiometry report in support of his contention that his hearing loss has worsened to the point of warranting a compensable rating.  The Veteran's current claim for increase was received by VA on December 18, 2009.  Therefore, the Board considered evidence since December 18, 2008, one year prior to the date of receipt of such increased rating claim.  38 C.F.R. § 3.400(o)(2) (2015).  The private audiometry report from Loma Linda Hearing Aid Center, dated November 2009, does not contain precise puretone numerical threshold measurements, but instead shows approximate values in a graph, which are summarized in the following table:




HERTZ


11/25/2009
1000
2000
3000
4000
AVERAGE
RIGHT
25
15
45
70
38.75
LEFT
25
15
65
65
42.5

The private report does not provide speech discrimination scores as measured by the Maryland CNC Test or otherwise.  Thus, such report does not contain audiometric measurements, like those recorded in the VA examination reports, for adequately evaluating his hearing loss in accordance with 38 C.F.R. § 4.85.  Therefore, the Board finds that the private audiometry report is invalid for rating purposes.  In any case, the VA examination audiometry puretone threshold measurements in the January 2010 VA examination report are more favorable to the Veteran in this appeal for a compensable rating, and thus, attempts to adapt the private test results to allow for hearing loss evaluation under 38 C.F.R. § 4.85 are not warranted.  See Savage v. Shinseki, 24 Vet. App. 259, 270 (2011).

The Board has considered the benefit-of-the-doubt rule.  However, because the preponderance of the evidence is against the Veteran's claim for a compensable rating for hearing loss, the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  Although the Veteran contends that at least a 10 percent rating is warranted, this level of hearing impairment for VA purposes is not shown by the evidence.  Therefore, the appeal must be denied.

The Board also considered whether referral for extraschedular ratings is appropriate.  According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2015).

The Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular rating inadequate.  With respect to the Veteran's hearing loss, it has been evaluated under the applicable diagnostic codes that have specifically contemplated the level of occupational impairment caused by his hearing loss.  At the November 2015 VA examination, the Veteran stated that his hearing loss results in the inability to understand some conversation and specific words on the phone.  Such impairment with occupational functioning and daily activities is contemplated by the schedular ratings.  The Veteran has not described functional effects that are considered exceptional or that are not otherwise contemplated by the assigned evaluation.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Additionally, the Veteran has not explicitly requested referral for a collective extraschedular rating, and such a request has not been reasonably raised by the record.  See Johnson v. McDonald, 762 F.3d 1362, 1356-66 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).  Therefore, referral for assignment of an extraschedular evaluation is not appropriate here.



ORDER

A compensable disability rating for hearing loss is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


